Citation Nr: 0409293	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-08 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound of the left anterior chest, based on an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956 and from May 1957 to July 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2000, the Board granted service connection for 
residuals of a stab wound to the chest.  In a rating action 
dated in June 2000, the RO assigned a noncompensable 
disability evaluation for the disability, effective August 6, 
1992.  

The veteran disagreed with the assignment of the non-
compensable rating, and appealed that matter.  Because the 
veteran has disagreed with the initial rating assigned for 
the residuals of a stab wound of the left anterior chest, the 
Board has recharacterized the issues as it appears on the 
cover of this remand.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  During the course of this appeal, in 
October 2000, the RO increased the rating for residuals of a 
stab wound to the left anterior chest, scar, to 10 percent, 
effective August 6, 1992.  Inasmuch as the veteran is 
presumed to seek the maximum available benefit for a 
disability, and higher evaluation is available for the 
disability, his claim for a higher evaluation remains viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2003, the veteran had a hearing before the 
undersigned Board member at Central Office in Washington, 
D.C.  38 U.S.C.A. § 7107 (c) (West 2002).  At that hearing 
the veteran asserted an informal claim for an increased 
rating for his service-connected post-traumatic stress 
disorder.  This matter is referred to the RO for appropriate 
action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

At the November 2003 hearing, the veteran essentially 
testified that the symptoms associated with the residuals of 
his gunshot wound of the chest are more disabling than 
currently evaluated.  In addition, the veteran intimated that 
his disability has increased in severity since his last VA 
examination which was conducted in December 2002.  
Specifically, the veteran asserted that he has chronic chest 
pain and limitation of function of the affected part.  In 
that connection, it is asserted that the veteran's disability 
should be considered under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2003).  

In addition, the veteran stated that he has two scars 
resulting from the stab wound:  the service-connected scar on 
his chest and a scar on the left arm.  The veteran asserts 
that the scarring on the left arm has an affect on his 
functional abilities.  Thus, the Board finds that the veteran 
is raising a claim for service connection for scars of the 
left arm and that the claim is inextricably intertwined with 
claim for an increased rating for residuals of a stab wound.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  

During the pendency of this appeal, the regulations 
pertaining to Diagnostic Code 7804 (scars), which are 
applicable to the veteran's currently appealed claim, were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).  The RO has not considered the revised 
regulations in this matter, and neither the veteran nor his 
representative has been advised of the revised regulations.  
As such, on remand, the RO should advise the veteran or his 
representative of the criteria contained in the revised 
Diagnostic Code 7804.

In January 2003, the RO denied claims for service connection 
for a left leg injury, a back condition, and snow blindness.  
In a statement received in March 2003, the veteran expressed 
disagreement with the RO's determinations.  The veteran has 
not been furnished a statement of the case (SOC) regarding 
those issues.  Accordingly, the issues of service connection 
for a left leg injury, a back condition, and snow blindness 
are remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of those claims.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should provide the veteran and 
his representative a copy of the old and 
revised regulations pertaining to the 
skin.  

3.  The RO should provide the veteran a 
VA examination to determine the severity 
of his service-connected residuals of a 
stab wound of the left anterior chest.  
All necessary studies should be 
performed.  The examiner should be 
provided a copy of the veteran's claims 
file.  The examiner is requested to 
describe all pathology associated with 
the disability.  The examiner is 
requested to describe all associated 
scarring and indicate whether it is 
tender or painful and whether the 
scarring causes functional impairment of 
affected area.  The examiner should also 
provide the dimensions of such scarring 
in the affected area.  

4.  The RO is asked to develop and 
adjudicate the veteran's claim for 
service connection for scars of the left 
arm, if present, and the RO should 
undertake all necessary development 
deemed appropriate for proper 
adjudication of this claim.  

5.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Then, the RO should then readjudicate the 
claim of entitlement to a rating in excess of 
10 percent for residuals of a stab wound of 
the left anterior chest, with consideration 
of Fendersion v. West, supra, and the revised 
regulations for 38 C.F.R. § 4.118.  

7.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

8.  The RO should furnish the veteran and 
his service representative a statement of 
the case on the issue of entitlement to a 
service connection for a left leg injury, 
a low back disorder, and snow blindness.  
The RO should return this issue to the 
Board only if the veteran perfects an 
appeal, by filing a timely substantive 
appeal, in full accordance with 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




